Citation Nr: 0901239	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-14 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD) in excess of 
30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1964 to May 1967.  Service in the Republic 
of Vietnam is indicated by the record.  The veteran is the 
recipient of the Purple Heart and Silver Star medals.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Procedural history

In the August 2003 rating decision, the veteran was granted 
service connection for PTSD, effective February 20, 2002; a 
30 percent disability rating was assigned.  The veteran 
disagreed with the assigned rating and perfected an appeal by 
filing a timely substantive appeal [VA Form 9] in May 2005.  

In September 2008, the veteran presented sworn testimony at a 
personal hearing in Los Angeles, California, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the VA claims file. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Additionally submitted evidence

At the September 2008 hearing, the veteran, through his 
representative, requested that VA obtain updated VA medical 
center [VAMC] treatment records pertaining to the veteran's 
psychological treatment.  At that time, the veteran submitted 
a written waiver of local consideration of this evidence.  
This waiver is contained in the veteran's claims file.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  The requested evidence 
was subsequently obtained and associated with the veteran's 
claims file.  

Issues not in appellate status

In a September 2003 rating decision, the RO denied the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected residuals of shrapnel 
wounds to the right and left thighs as well as causalgia of 
the right leg.  As evidenced by the claims file, a Notice of 
Disagreement was not filed and those issues are, therefore, 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

Additionally, at the September 2008 Board hearing, the 
veteran testified that he is unable to maintain employment as 
a result of his service-connected PTSD.  See the September 
2008 Board hearing transcript, pgs. 16-18.  The Board notes 
that the veteran has previously contended that he was unable 
to maintain employment due to his other service-connected 
disabilities, including the residuals of shrapnel wounds in 
his right and left thighs and the causalgia of his right leg.  
See, e.g, Veteran's increased rating claims dated February 
2002.  As it seems that the veteran might be raising the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities [TDIU] 
on an extraschedular basis, and in an effort to avoid 
piecemeal adjudications, the issue of entitlement to TDIU is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  


REMAND

The veteran is seeking entitlement to an initial disability 
rating for his service-connected PTSD in excess of 30 
percent.  After having carefully considered the veteran's 
claim, and for reasons expressed immediately below, the Board 
finds that this case must be remanded for additional 
evidentiary development.  

Reason for remand

VA examination

The veteran was afforded a VA (QTC) examination as to his 
service-connected PTSD in July 2003.  At the September 2008 
Board hearing, the veteran, through his representative, 
asserted that the July 2003 VA examination was inadequate and 
requested that the veteran be afforded a new examination.  
Among the inadequacies cited by the veteran's representative, 
was the July 2003 examiner's failure to inquire as to the 
degree of the veteran's impairment of social and industrial 
functioning.  

Moreover, the veteran has contended that his PTSD symptoms 
have significantly worsened.  Updated VA treatment records 
have been obtained which document the veteran's current 
symptomatology.  See, e.g., VA psychiatry note dated 
September 2008.  Accordingly, the Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1.	VBA must schedule the veteran for a 
psychological examination in order to 
determine the severity of his service-
connected PTSD.  The examiner should 
describe the veteran's symptoms and 
note the impact, if any, of the 
veteran's PTSD on his social and 
industrial functioning.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
file.  

2.	VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased initial disability rating for 
the service-connected PTSD.  If the 
benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case, which includes 
all the evidence received since the 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




